        Case 2:20-cv-05681-CFK Document 40 Filed 08/19/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FRANKLIN ARMORY                  :                        CIVIL ACTION
HOLDINGS INC., et al.,           :
             Plaintiffs,        :
                                :
        v.                       :
                                :
ROBERT JOSEPH GALLAGHER, et al., :                         NO. 20-cv-05681
            Defendants.          :



                                     NOTICE

      AND NOW, this 19th day of August 2021, after review of the docket and the

Motion to Withdraw as Attorney (ECF No. 39), it is hereby NOTICED that

counsel is to certify service and receipt of service of the motion (ECF No. 39) on

their client by next Friday, August 27, 2021, on ECF.



                                             BY THE COURT:

                                             /s/ Chad F. Kenney

                                             CHAD F. KENNEY, JUDGE
